Citation Nr: 1454471	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  14-19 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Holmes Regional Medical Center (HRMC) on November 19, 2013. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from February 1952 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 determination of the Department of Veterans Affairs (VA), Medical Center (MC) in Orlando, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was treated at a private emergency room at Holmes Regional Medical Center on November 19, 2013.  

2.  The Veteran's condition at the time of his treatment on November 19, 2013 was not emergent in nature, and a prudent person would not have thought it was emergent.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of unauthorized private medical treatment, incurred on November 19, 2013 at Holmes Regional Medical Center are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The provisions of Chapter 17 of 30 U.S.C. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  Appropriate notice was provided to the Veteran in May 2014.  

The claims file includes treatment records and the Veteran's statements as to his symptoms.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions, as follows:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities. See 38 C.F.R. § 17.130.

38 U.S.C.A. § 1725

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000 - 1008.  

To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-100 8), the Veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(c) A VA or other Federal facility was not feasibly available and an attempt to use such a facility beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under 38 U.S.C., Chapter 17 within two years (24 months) before the non-VA emergency treatment;

(e) The veteran is financially liable to the non-VA provider of the emergency treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

Analysis

The Veteran's only service-connected disability is rhinitis.  There is no indication from the record, nor has the Veteran alleged, that his treatment at issue was for his service-connected rhinitis, a nonservice-connected disability aggravating his service-connected rhinitis, that he has a total and permanent disability resulting from a service-connected disability, or that he was participating in a rehabilitation program and was medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i).  Thus, the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1728, and the Board will consider whether reimbursement is warranted under 38 U.S.C.A. § 1725.  

The most probative evidence of record reflects that the Veteran, who was not in distress or pain, sought treatment at the Holmes Regional Medical Center (HRMC) emergency room on November 19, 2013 for a tapping sound in his head.  The emergency physician record reflects that the Veteran reported that the "tapping" in his head had started as intermittent and was now constant.  It was further noted that the onset had been three to four months earlier.  Upon examination, his blood pressure was 153/76 and 143/68; his heart rate was 80; and his temperature as 98.4 degrees.  His general appearance was noted to be in "no acute distress" and he was alert.  Notable, he was not noted to be in mild, moderate, or severe distress, and he was not anxious or lethargic.  He was oriented in all spheres, had full range of motion of the extremities, and his motor skills and sensation were noted to be normal.  His skin was warm, dry, and intact.  His cardiovascular system had a regular rate and rhythm.  His chest was non-tender, there was no respiratory distress, and his breath sounds were normal.  The clinical impression was a headache.  He was not provided with medication.  He was discharged to his home and referred to neurology in the next three to five days.  

An additional HRMC emergency department record reflects "[patient] reports having a tapping sound in his head intermittently for about 4 months now.  Reports that today the sound in the left parietal area of his head.  Reports that the area moves.  No pain noted.  Denies trauma to the area but does report that he has problems with his ears for years now."  His primary assessment revealed no distress with breathing and adequate circulation.

A November 19, 2013 CT of the brain reflects atrophy, nonspecific white matter changes, and chronic changes involving the mastoid air cells, with no acute intracranial abnormality demonstrated. 

The Veteran has asserted that prior to the November 2013, he had been told by his primary doctor that if the pounding in his head and chest became severe, he was to go directly to the nearest emergency room.  (See April 2014 statement).  The Veteran's home is approximately 70 miles from the West Palm Beach VA Medical Center.  His home is approximately 25-30 miles from HRMC.  Regardless, the evidence does not reflect that the Veteran had severe pounding in his head and/or chest such that a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.  To the contrary, the Veteran reported a "tapping" sound which was not accompanied by pain, respiratory distress, disorientation, anxiousness, lethargy, abnormal motor ability, abnormal sensations, fever, decreased range of motion of the limbs, or heart or circulation problems.  No pain was noted at any time during his two hour emergency department visit.  (The pain level was noted to be 0 on at least three assessments.)

In September 2014 correspondence, the Veteran stated that at the time of his emergency room visit, he had been complaining about a pain in his head for about a year.  He stated that on November 19, 2013, " my pain became extreme causing me to seek immediate medical attention at the local Emergency Room at Holmes Regional Medical."  He reported that he "certainly would not have done that unless instructed by Dr. Pena at the VA to do so [if the pain was so bad]."  

The Board is sympathetic to the Veteran's situation of having a "tapping sound" in his head; however, his statement as to having pain on November 19, 2013 is less than credible given the emergency department records which note in several places that he did not have pain and was not in any distress.  The emergency department records, which are contemporaneous to his treatment and which were made for medical evaluation and treatment purposes, are more credible than the Veteran's statement made later for reimbursement purposes.  If the Veteran had been in severe pain, the Board finds that it most likely would have been noted in the clinical records and the Veteran would have been treated for such.  Nothing in the clinical records suggests that a lack of immediate medical attention would have been hazardous to the Veteran's life or health.  Nothing in the clinical records reflects that an attempt to use a VA facility would have been considered unreasonable by a prudent layperson. 

In addition, the Board notes that if the Veteran had thought, on November 19, 2013, that a lack of immediate medical attention would have been hazardous to his life or health, it would have been reasonable for him to have sought emergency room treatment regardless of the need for earlier prompting from a physician.  (The Veteran has stated that he "certainly would not have [gone to the emergency department] unless instructed by Dr. Pena at the VA to do so [if the pain was so bad].")  The Veteran's statement that he only went to a private emergency department because of a previous instruction by a VA physician is not sufficient to warrant reimbursement because the alleged physician's instruction was to go to the emergency department if the Veteran had severe pain.  The most probative evidence of record does not reflect that the Veteran had any pain when he sought treatment for a sound in his head. 

The Board is grateful to the Veteran for his service; nonetheless, the Veteran does not meet all of the requirements noted above; thus, reimbursement is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Holmes Regional Medical Center (HRMC) on November 19, 2013 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


